Citation Nr: 0732007	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-38 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to an initial, compensable rating for 
bilateral hearing loss.

3.  Entitlement to an increased (compensable) rating for 
service-connected deformed duodenal cap, claimed as stomach 
ulcer.

4.  Entitlement to an increased (compensable) rating for 
service-connected allergic rhinitis with reactive airway 
disease.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968, followed by service in the Army National Guard (to 
include a verified period of active duty for training 
(ACDUTRA) from October 1982 to February 1983).

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
in which the RO denied a claim for service connection for 
residuals of a back injury; granted service connection and 
assigned a 0 percent (noncompensable) rating for bilateral 
hearing loss , effective February 3, 2003; denied a 
compensable rating for deformed duodenal cap; and denied a 
compensable rating for allergic rhinitis with reactive airway 
disease.  In April 2004, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in September 2004, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in October 2004.  In December 2006, the  RO issued a 
supplemental SOC (SSOC) reflecting the continued the denial 
of each claim.

In January 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record. 

The Board's decision denying the veteran's claims for service 
connection for residuals of a back injury and for increased 
compensable ratings for his service-connected deformed 
duodenal cap and for allergic rhinitis are set forth below.  
The claim for an initial, compensable rating for bilateral 
hearing loss is addressed in the remand following the order; 
this matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided  has been accomplished.

2.  No back injury or disability is shown in service, and 
there is no medical evidence of a nexus between any current 
back disability and service, to include any alleged injury 
therein.  

3.  The veteran's service-connected deformed duodenal cap 
does not result in persistently recurrent epigastric distress 
with dysphagia, pyrosis, or regurgitation, accompanied by 
substernal or arm or shoulder pain.

4. The veteran's service-connected allergic rhinitis with 
reactive airway disease is not productive of either 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.


CONCLUSIONS OF LAW

1.  The criteria for service connection for claimed residuals 
of a back injury are not met.  38 U.S.C.A. §§ 101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, (2007).

2.  The criteria for a compensable rating for deformed 
duodenal cap, claimed as stomach ulcer, are not  met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West  2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.20, 
4.27, 4.31, 4.114, Diagnostic Code (DC) 7346 (2007).

3.  The criteria for a compensable rating for allergic 
rhinitis with reactive airway disease are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.31, 4.97, DC 6522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a February 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection for bilateral hearing loss and residuals 
of a back injury.  The September 2004 SOC informed the 
appellant of the criteria for higher ratings for deformed 
duodenal cap and allergic rhinitis (which is sufficient under 
Dingess/Hartman).  A September 2004 post-rating letter 
provided notice to the appellant regarding what information 
and evidence must be submitted by the appellant, what 
information and evidence would be obtained by VA, and the 
need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claims.  Moreover, a 
March 2006 letter informed the appellant how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations.  

After issuance of each notice described above, and 
opportunity for the appellant to respond, the December 2006 
SSOC reflects readjudication of the claims.  Hence, the 
appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  See also, Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or SSOC, is sufficient to cure a timing 
defect).  

While the RO did not provide a notice letter specific to the 
claims for compensable ratings, the Board points out the 
notice already provided, as noted above.  Moreover, as, in 
this appeal, the appellant has demonstrated a clear 
understanding of what is needed to substantiate the claims 
for higher ratings, the Board finds that the appellant is not 
shown to be prejudiced by such omission of a notice letter 
specific to those claims.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  See also Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  The Board also points out that the 
veteran has not contended that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, outpatient treatment records from the Mesa 
Outpatient Clinic and the VA Medical Center (VAMC) in 
Phoenix, Arizona, and reports of VA examination. The Board 
notes that the RO attempted to obtain the veteran's National 
Guard medical records on three different occasions, but has 
only obtained audiograms; no further action in this regard is 
warranted.  Also of record is the transcript of the veteran's 
hearing, along with various written statements by the 
veteran.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of these claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).



II.  Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled from an injury incurred in the line of duty.  38 
U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Accordingly, 
service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated, while 
performing ACDUTRA or from injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131.  ACDUTRA includes full-time duty performed by 
members of the National Guard of any State or the Reserves.  
38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-
time duty performed by a member of the Reserves or the 
National Guard of any State.  38 C.F.R. § 3.6(d). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v.  
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

A.  Residuals of Back Injury

Initially addressing the question of a current disability, 
the Board notes that the post service record indicates that 
the veteran has degenerative changes in the lumbosacral 
spine, particularly at L2-L3 and L5-S1.  A private medical 
record dated in June 2000 indicates that x-rays also show 
normal alignment of the vertebrae without spondylolisthesis 
and moderate disc space narrowing at L2-L3 and L5-S1.  Mild 
to moderate degenerative changes were seen in the lower facet 
joints, but no compression deformites were seen.  An anterior 
spur also was noted on L3.  

The question, remains, however, as to whether there is 
medical nexus between current low back disability and 
service.

During his Board hearing and in various written statements, 
the veteran has contended that his current back disability is 
the result of injury during his verified period of ACDUTRA, 
in 1982 and 1983, when he fell on ice in the service and 
later was x-rayed after picking up a toolbox.  (Transcript, 
pp. 16-19).  Unfortunately, all efforts to locate medical 
records associated with the veteran's service in the Arizona 
National Guard, to include the period in question, have been 
unsuccessful.  However, even if the Board were to accept, as 
credible, the veteran's assertions of an in-service injury, 
as claimed, the claim would still be denied in the absence of 
any medical evidence of a nexus between current back 
disability and any incident of service.

Medical evidence does not support a finding of back problems 
or a chronic back disability during the veteran's period of 
active service, ACDUTRA or INACDUTRA.  Service medical 
records do not show any complaints of, or treatment for, back 
problems while in service.  The report of the February 1968 
discharge examination reflects no spinal or musculoskeletal 
abnormalities.  There is also no medical evidence of 
arthritis in the spinal column confirmed by x-rays during 
service or within a year of discharge from the veteran's 
period of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2007) 
(establishing a rebuttable presumption of service connection 
for arthritis).  

Further, there is no competent medical evidence or opinion of 
a nexus between any current back disability-to include 
degenerative changes-and service.  While a June 2000 private 
medical record refers to the veteran's lumbosacral spine 
disorder, neither that nor any other medical record includes 
medical comment or opinion even suggesting that a current 
back disability is medically related to service (to include 
the alleged injury therein), and the veteran has not 
identified or even alluded to the existence of any such 
medical evidence or opinion.

In addition to the medical evidence, the Board has considered 
the veteran's assertions, advanced during his Board hearing 
testimony and in various written statements.  However, to 
whatever extent these assertions are being offered to support 
a medical nexus between current back disability and in-
service injury, the Board points out that questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the veteran is a layperson without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, any lay assertions in this 
regard have no probative value.

Under these circumstances, the Board must conclude that the 
claim for service connection for residuals of a back injury 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 

III.  Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   The rating 
schedule authorizes the assignment of a zero percent 
(noncompensable) rating in every instance in which the rating 
schedule does not provide such an rating and the criteria for 
compensable rating are not met.  38 C.F.R. § 4.31.

A.  Deformed Duodenal Cap

Historically, by rating action of August 1968, the RO granted 
service connection and assigned a noncompensable rating for a 
deformed duodenal cap.  In February 2003, the veteran filed a 
claim for an increased ( compensable) rating.

The RO has rated the veteran's service-connected deformed 
duodenal cap under Diagnostic Codes 7399-7346 (indicating 
that disability is an unlisted condition, rated, by analogy, 
to hiatal hernia, under Diagnostic Code 7346).  See 38 C.F.R. 
§§ 4.20, 4.27 (2007).

Under Diagnostic Code 7346, a 30 percent rating is warranted 
for persistently recurrent epigastric distress with dysphagia 
(difficulty swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  38 
C.F.R. §4.114, DC 7346.  A 10 percent rating is warranted 
with two or more of the symptoms for the 30 percent rating of 
less severity.

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for a 
compensable rating for service-connected deformed duodenal 
cap are not met.  

On VA examination in March 2003, the veteran complained of a 
history of peptic ulcer disease.  He reported that, since 
1968, he had intermittent episodes of heartburn, abdominal 
bloating that alleviated with the use of simethicone tablets, 
an episode of gastroesophageal reflux disease once every two 
months, episodic nausea, intercurrent with his reflux, and 
vomiting of previously ingested food products without any 
blood or coffee grounds, at least once per year when 
symptomatic with his reflux.  The veteran denied any melena 
and hematochezia, as well as hospitalizations for the 
symptoms.  He also reported mitigation of his symptoms with 
the use of Tums.  The veteran admitted to dietary 
indiscretion in the form of chocolates, mints, as well as 
carbonated products, but denied use of coffee.  He denied any 
fevers, chills, night sweats, or weight loss.  He also denied 
that he used any H2 blockers or pro-time inhibitors, any 
history of constipation, and loose bowel movements.  The 
veteran's symptoms were noted as intermittent and somewhat 
infrequent.  Abdominal examination was entirely normal and 
there was nothing to suggest an anemia clinically.  

During his January 2007 Board hearing, the veteran testified 
that he sometimes had gas, often belched, and that his tongue 
would turn white, but that he was not on a restricted diet 
and he was not restricted from activities because of his 
stomach problems.  He said that his discomfort varied and 
sometimes would last a month at a time, or a couple times a 
week, or daily.  He indicated that he tried to avoid foods 
that bother his stomach, and that he received treatment from 
a private physician who prescribed over-the-counter pills.  
The veteran also testified that once or twice a year he 
experienced vomiting and nausea and would pass out from the 
discomfort.  (Transcript, pp. 8-11).

The aforementioned evidence shows that the veteran's service-
connected deformed duodenal cap, claimed as stomach ulcer, 
does not warrant even the minimum, compensable rating.  As 
noted above, the 10 percent under DC 7346 requires two or 
more of the symptoms for the 30 percent rating, but with less 
severity, including epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain.  Here, however, the evidence shows that the 
veteran experienced occasional discomfort, as well as nausea 
and regurgitation perhaps once a year.  There is no medical 
evidence or allegation of dysphagia, pyrosis, and substernal 
or arm or shoulder pain.  As the criteria for the minimum, 
compensable rating are not met, it logically follows that the 
criteria for an even higher rating are not met.

For all the foregoing reasons, the claim for a compensable 
rating for a deformed duodenal cap, claimed as a stomach 
ulcer, must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against 
assignment of a higher rating,  that doctrine is not for 
application.See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.

B.  Allergic Rhinitis

Historically, by rating action of August 1968, the RO granted 
service connection for allergic rhinitis and assigned a 
noncompensable rating.  In February 2003, the veteran filed a 
claim for an increased (compensable) rating.

The RO has rated the veteran's service-connected allergic 
rhinitis with reactive airway disease under Diagnostic Code 
6522.  Under DC 6522, allergic rhinitis with polyps warrants 
a 30 percent rating.  Allergic rhinitis without polyps, but 
with greater than 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side warrants a 
10 percent rating.  See 38 C.F.R. § 4.97, DC 6522 (2007).  

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for a 
compensable rating for service-connected allergic rhinitis 
with reactive airway disease under DC 6522 are not met.

On VA examination in March 2003, the veteran complained of 
suffering from perennial and allergic rhinitis.  The veteran 
reported a history of reactive airway disease in association 
with his gastroesophageal reflux symptoms as well as 
secondary to his allergic rhinitis.  The veteran reported 
suffering an exacerbation of bronchitis once per year, in the 
past three years, which required the use of albuterol metered 
dose inhaler and antibiotics, but reported no need for any 
hospitalization, nor ear, nose, and throat (ENT) surgical 
intervention.  The veteran was then taking Allegra with some 
alleviation of his discomfort.  The veteran denied any 
history of pneumonias, intercurrent with his bronchitic 
exacerbations.  The examiner  noted that the veteran's 
private physician had prescribed antihistamines.  Rescue 
therapy in the form of Albuterol metered dose inhalers (MDIs) 
also was noted for what appeared to clinically resemble 
reactive airway disease that required no hospitalizations.  
This evidence reflects that the veteran appears to have 
symptoms well mitigated by the aforementioned medications and 
his allergic rhinitis had no overall functional limitations 
to his overall activities.

During his January 2007 Board hearing, the veteran testified 
that he saw a private physician for his allergic rhinitis, 
that the doctor prescribed allergy pills not covered by his 
insurance, and that he took an over-the-counter medication.  
The veteran also testified that if he did not take this 
medication daily, he started to develop drainage and 
bronchitis.  (Transcript, pp. 12-13).  For the most part, 
daily use kept his symptoms under control but not always, he 
said, such as when the weather changed and there was a lot of 
pollen in the air.  (Transcript, pp. 13-14).  The veteran 
also said that he got tired and winded much quicker than 
normal and that a doctor told him this was connected to his 
allergic rhinitis.  (Transcript, p. 15).  

As noted above, the minimum compensable (10 percent) rating 
under DC 6522 requires evidence that the veteran has either 
greater than 50 percent obstruction of both nasal passages or 
complete obstruction on one side.  However, the medical 
evidence shows that this disability is under good control 
with medication and does not support any finding that the 
veteran suffers from obstruction of the nasal passages to the 
degree outlined in the regulatory criteria.  As the criteria 
for the minimum, compensable rating are not met, it logically 
follows that the criteria for an even higher rating are not 
met.

For all the foregoing reasons, the claim for a compensable 
rating for allergic rhinitis with reactive airway disease 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of  
higher rating, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.




ORDER

Service connection for residuals of a back injury is denied.

An increased (compensable) rating for deformed duodenal cap, 
claimed as stomach ulcer, is denied.

An increased (compensable) rating for allergic rhinitis with 
reactive airway disease is denied.


REMAND

The Board finds that further RO action on the claim for an 
initial, compensable rating for bilateral hearing loss is 
warranted.

The Board notes that during his January 2007 Board hearing, 
the veteran testified that his hearing has worsened since his 
last VA hearing evaluation in September 2005.  The veteran 
also testified that VA recently issued him hearing aids which 
he wore now all the time, except when he was at work as a 
helicopter mechanic.  (Transcript, pp. 6-7).  A review of the 
claims file shows that the veteran received his hearing aids 
in October 2005.

Accordingly, the RO should arrange for the veteran to undergo 
a VA audiological evaluation at an appropriate VA medical 
facility to obtain more contemporaneous medical information 
needed to properly evaluate his bilateral hearing loss. The 
veteran is hereby advised that failure to report to the 
scheduled evaluation, without good cause, may result in a 
denial of the claim (as the original claim will be considered 
on the basis of the evidence of record).  See 38 C.F.R. 
§ 3.655 (2007).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to the scheduled evaluation, the RO must 
obtain and associate with the claims file copies of any 
notice(s) of the date and time of the evaluation sent to the 
veteran by the pertinent VA medical facility.

Prior to arranging for the requested evaluation, the RO 
should also give the veteran another opportunity to provide 
information and/or evidence pertinent to the claim for higher 
rating for bilateral hearing loss, explaining that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2006) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also invite 
the appellant to submit all pertinent evidence in his 
possession, and ensure that its notice to the appellant meets 
the requirements Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)-particularly, as regards disability ratings and 
effective dates, as appropriate.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  In adjudicating the claim, the RO should continue to 
consider whether "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found), pursuant to Fenderson v. West, 12 Vet. App. 119, 126 
(1999), is appropriate.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should send to the veteran a 
letter requesting that the veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence not currently of  
record pertinent to the claim for an 
initial, compensable rating for bilateral 
hearing loss.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of  
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman (cited to above), 
particularly, as regards disability 
ratings and effective dates, as 
appropriate.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
after the time period for the appellant's 
response has expired, the RO should 
arrange for the appellant to undergo 
audiological evaluation, by an 
audiologist, at an appropriate VA medical 
facility. Audiometry and speech 
discrimination testing must be 
accomplished.  The audiologist should set 
forth all evaluation findings in a printed 
(typewritten) report.

4.  If the veteran fails to report to the 
scheduled evaluation, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the evaluation sent to the veteran 
by the pertinent VA medical facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
initial, compensable rating for bilateral 
hearing loss in light of all pertinent 
evidence and legal authority.  The RO 
should continue to consider whether staged 
rating of this disability, pursuant to 
Fenderson (cited to above), is 
appropriate.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran an appropriate SSOC that includes 
clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further  appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


